          Case 7:14-cr-00236-CS Document 26 Filed 11/21/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                   November 21, 2019

BY ECF                                                      Hearing adjourned to 1/3/20 at 10:30 am.

The Honorable Cathy Seibel
United States District Court Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:    United States v. Silviano Christman, No. 14 Cr. 236 (CS)                  11/21/19

Dear Judge Seibel:

       The Government respectfully requests, with the consent of the defense counsel, that the
defendant’s revocation hearing in the above-referenced case, which is currently scheduled for
November 26, 2019, be adjourned in order to permit the defendant’s state case to be resolved. On
November 15, 2019, the defendant had a conference in his state case. At that conference, the
defendant requested additional time to retain counsel and the next conference was scheduled for
December 9, 2019. Because a number of the defendant’s violation specifications are based on the
pending state charges, the parties believe that no purpose would be served by have a revocation
hearing on November 26, 2019. Accordingly, the parties respectfully request that the Court
reschedule the defendant’s revocation hearing for a date convenient for the Court after December
20, 2019.



                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney


                                        by: /s Jamie Bagliebter            .

                                            Jamie E. Bagliebter
                                            Assistant United States Attorney
                                            (914) 993-1933


cc: Jason Ser, Esq (via ECF)
    USPO Ji’vonne Gilmore, LMSW
